—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Wright, J.), dated May 21, 2002, as, after a hearing, awarded custody of the parties’ child to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There is no prima facie right to custody in either parent (see Domestic Relations Law § 70; People ex rel. Santora v Ether-edge, 233 AD2d 538 [1996]; Matter of Linda R. v Richard E., 162 AD2d 48 [1990]). In making any award of custody, the paramount consideration is the best interests of the child (see Friederwitzer v Friederwitzer, 55 NY2d 89, 94 [1982]). The Family Court’s determination depends to a great extent upon its assessment of the credibility of the witnesses and the character, temperament, and sincerity of the parents. Therefore, the findings of the Family Court are entitled to great deference on appeal, and will not be overturned unless they lack a sound and substantial basis in the record (see Matter of Gago v Acevedo, 214 AD2d 565 [1995]; see also Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]; Amari v Molloy, 293 AD2d 431 [2002]; Matter of Winslow v Lott, 272 AD2d 406 [2000]).
Contrary to the appellant’s contentions, the award of custody of the child to the father has a sound and substantial basis in the record. While neither parent is unfit and either would provide the child with a comfortable and loving home, the child has resided in the father’s home since his birth. After the mother left the father’s home, she acquiesced to the child residing with the father. This custody arrangement is in accordance with the court-ordered investigator’s recommendation. Under the circumstances of this case, there is no reason to disrupt the stability and continuity of the present situation (see Matter of Murray v Hall, 294 AD2d 504 [2002]; Klat v Flat, 176 AD2d 922 [1991]; Schussler v Schussler, 109 AD2d 875 [1985]).
The mother’s remaining contentions are without merit. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.